DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of the present application is a continuation application of U.S. Application Serial No. 16/626,232, filed on December 23, 2019, now U.S. Patent No. 11,212,809, which is a national phase of International Patent Application No. PCT/CN2017/096910, filed on August 10, 2017, and named "WIRELESS COMMUNICATION METHOD, NETWORK DEVICE AND TERMINAL DEVICE."  
Acknowledgement
3.	Acknowledgment is made of Applicant’s submission of present application, dated November 29, 2021. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on November 29, 2021, May 11, 2022, and September 19, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Specification
6.	The title of the invention is not descriptive.
The title of the present application is “WIRELESS COMMUNICATION METHOD AND NETWORK DEVICE.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. 
A substitution of a new title is anticipated. 

Claim Objections
7.	Claims 10-20 are objected to under 37 CFR 1.75(c) because of the following informalities: 
Regarding claim 10, it recites, “The method of claim 1, wherein the transmitting, by the network device, the physical downlink control channel to the terminal device on the first resource comprises: transmitting, by the network device, the physical downlink control channel at a period”
Apparently, the wherein-clause in the claim is not finished.
A proper claim amendment is anticipated.
Regarding claim 11, it recites, “A network device, comprising: 
a processor; 
a memory having an instruction stored thereon; and 
a communication interface, 
wherein the processor is configured execute the instruction to control the communication interface to send configuration information to a terminal device, wherein the configuration information is used to configure a time-domain position of a first resource, the first resource is used to transmit a physical downlink control channel, the configuration information comprises first configuration information and second configuration information, the first configuration information indicates at least one first time-domain unit, each first time-domain unit comprises the first resource, the second configuration information indicates at least one second time-domain unit in the first time-domain unit indicated by the first configuration information, and each second time-domain unit comprises a part or all of the first resource, and 
the processor is further configured execute the instruction to control the communication interface to transmit the physical downlink control channel to the terminal device on the first resource.”
The examiner objects the usage of the term “configured execute” as indicated in italics in the first wherein-clause above, and suggests amending it to “configured to execute,” so the claim language flows better.
Claims12-20 are objected to since they all depend from claim 11.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,212,809. 
Regarding claim 1, it recites, “A method for wireless communication, comprising: 
sending, by a network device, configuration information to a terminal device, 
wherein the configuration information is used to configure a time-domain position of a first resource, the first resource is used to transmit a physical downlink control channel, the configuration information comprises first configuration information and second configuration information, the first configuration information indicates at least one first time-domain unit, each first time-domain unit comprises the first resource, the second configuration information indicates at least one second time-domain unit in the first time-domain unit indicated by the first configuration information, and each second time-domain unit comprises a part or all of the first resource; and 
transmitting, by the network device, the physical downlink control channel to the terminal device on the first resource.”
Claim 1 of U.S. Patent No. 11,212,809 recites, “A method for wireless communication, comprising: 
receiving, by a terminal device, configuration information sent by a network device, 
wherein the configuration information is used to indicate a time-domain position of a first resource, the first resource is used to transmit a physical downlink control channel, the configuration information comprises first configuration information and second configuration information, the first configuration information indicates at least one first time-domain unit, each first time-domain unit comprises the first resource, the second configuration information indicates at least one second time-domain unit in the first time-domain unit indicated by the first configuration information, and each second time-domain unit comprises a part or all of the first resource; and 
monitoring, by a terminal device, the physical downlink control channel.”
Both claim 1 of the instant application and claim 1 of U.S. Patent No. 11,212,809 are method-step claims, having same preamble, i.e., A method for wireless communication. Here are the limitation mappings:
The elements “receiving, by a terminal device, configuration information sent by a network device” in claim 1 of U.S. Patent No. 11,212,809 teaches the limitations of “sending, by a network device, configuration information to a terminal device” in claim 1 of the instant application;
The elements “wherein the configuration information is used to indicate a time-domain position of a first resource, the first resource is used to transmit a physical downlink control channel, the configuration information comprises first configuration information and second configuration information, the first configuration information indicates at least one first time-domain unit, each first time-domain unit comprises the first resource, the second configuration information indicates at least one second time-domain unit in the first time-domain unit indicated by the first configuration information, and each second time-domain unit comprises a part or all of the first resource” in claim 1 of U.S. Patent No. 11,212,809 teaches the limitations of “wherein the configuration information is used to configure a time-domain position of a first resource, the first resource is used to transmit a physical downlink control channel, the configuration information comprises first configuration information and second configuration information, the first configuration information indicates at least one first time-domain unit, each first time-domain unit comprises the first resource, the second configuration information indicates at least one second time-domain unit in the first time-domain unit indicated by the first configuration information, and each second time-domain unit comprises a part or all of the first resource” in claim 1 of the instant application;
The elements “monitoring, by a terminal device, the physical downlink control channel” in claim 1 of U.S. Patent No. 11,212,809 teaches the limitations of “transmitting, by the network device, the physical downlink control channel to the terminal device on the first resource” in claim 1 of the instant application;
In fact, claim 1 of the instant application includes similar limitations in claim 1 of the patent, with the exception of claim 1 of the patent is written in “a terminal device” perspective communicating with “a network device” and claim 1 of the instant application is written in “a network device” perspective communicating with “a terminal device.”
Therefore, claim 1 of the instant application would be obvious to one skilled in the art based on the teaching of the limitations in claim 1 of U.S. Patent No. 11,212,809.  
The same rationale applies to claims 2-20 as follows:
9.	Claims 2-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9 of U.S. Patent No. 11,212,809, individually.
10.	Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,212,809.
11.	Claims 11-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 11,212,809, individually.
12.	Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,212,809.

Allowable Subject Matter
13.	Claims 1-20 would be allowable if rewritten to overcome the issues under claim objections under 37 CFR 1.75(c) and the nonstatutory double patenting rejection presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Ying et al. (US 2018/0279327) and Amerga et al. (US 2013/0294318) are generally directed to various aspects of the UE that includes receiving circuitry configured to receive a radio resource control message including first information used for indicating a periodicity, wherein the receiving circuitry is also configured to receive on a physical downlink control channel (PDCCH), downlink control information (DCI) with CRC scrambled by a first Radio Network Temporary Identifier (RNTI), the DCI including information indicating a time domain resource; the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups.
However, in consideration of the claim limitations submitted on November 29, 2021, information disclosure statement (IDS) filed on November 29, 2021, May 11, 2022, and September 19, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“sending, by a network device, configuration information to a terminal device,” and “wherein the configuration information is used to configure a time-domain position of a first resource, the first resource is used to transmit a physical downlink control channel, the configuration information comprises first configuration information and second configuration information, the first configuration information indicates at least one first time-domain unit, each first time-domain unit comprises the first resource, the second configuration information indicates at least one second time-domain unit in the first time-domain unit indicated by the first configuration information, and each second time-domain unit comprises a part or all of the first resource; and transmitting, by the network device, the physical downlink control channel to the terminal device on the first resource,” as specified in claim 1. 
Similar limitations are included in claim 11. 
Dependent claims 2-10 and 12-20 are also allowable for incorporating the features recited in the independent claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups; 
Ying et al. (US 2018/0279327) is cited for the UE that includes receiving circuitry configured to receive a radio resource control message including first information used for indicating a periodicity, wherein the receiving circuitry is also configured to receive on a physical downlink control channel (PDCCH), downlink control information (DCI) with CRC scrambled by a first Radio Network Temporary Identifier (RNTI), the DCI including information indicating a time domain resource; 
Vairavakkalai et al. (US 9,692,692) is directed to a high-performance, scalable data center switch fabric that provides a clean separation between of routing and forwarding information between a transport layer of the data center and a service layer of data center that includes the endpoint devices, such as virtual or physical machines deployed within the data center;
Tenny et al. (US 2012/0113866) is directed for certain aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations;
Adams et al. (US 7,664,119) is directed for routing packets over a network that requires a significant amount of resources from a network device, for example, the network device may have to search a routing table for routing information, depending on the size of the routing table, the search may consume a significant amount of time. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473